Title: Januarius. 1783.
From: Adams, John Quincy
To: 


       Parti de Stockholm le 31. Dec’re 1782. Arrivé à Norrkiöping le 1. Janvier. 1783. Depart de Norrkiöping le 14. à 2 heures du matin, arrivé á Gothenbourg le 17. à 11. heures du soir. Le 19. je partis de Gottenbourg pour Drolhetta, nous y arrivâmes le 20. Le 21. nous vîmes la cascade et nous partîmes pour Udevalla. Nous fûmes obligés de laisser nôtre voiture à Wennersborg à 3. lieues d’Udevalla à cause de la neige. Nous arrivames le 22 à Udevalla. Le 24. Je partis tout seul pour Gothenbourg et J’y arrivai le 25. à 9 heures du matin.
      